    Case 20-30149        Doc 134        Filed 02/26/20 Entered 02/26/20 08:22:54                      Desc Main
                                         Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION


In re:                                                      Chapter 11

SD-CHARLOTTE, LLC, et al.,1                                 Case No. 20-30149-LTB

                                    Debtors.                Jointly Administered

                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

                  PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors

appointed in the above-captioned cases (the “Committee”), hereby appears by its proposed co-

counsel, Shumaker, Loop & Kendrick, LLP (“Shumaker”).                             Shumaker hereby enters its

appearance pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy

Code”), and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and requests that the undersigned be added to the official mailing matrix and service

lists in these cases. Shumaker requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and

section 1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or

required to be given in these chapter 11 cases and copies of all papers served or required to be

served in these chapter 11 cases, including, but not limited to, all notices (including those

required by Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules,

statements, chapter 11 plans, disclosure statements and all other matters arising herein or in any

related adversary proceeding, be given and served upon the Committee through service upon

Shumaker, at the address and email addresses set forth below:



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294); and
Southern Deli Holdings, LLC (9425).


Error! Unknown document property name.
 Case 20-30149       Doc 134     Filed 02/26/20 Entered 02/26/20 08:22:54            Desc Main
                                  Document     Page 2 of 3



                           SHUMAKER, LOOP & KENDRICK, LLP
                                     David H. Conaway
                                  Ronald D. P. Bruckmann
                               101 S. Tryon Street, Suite 2200
                               Charlotte, North Carolina 28280
                                 Telephone: (704) 375-0057
                                    Fax: (704) 332-1197
                              Email: dconaway@shumaker.com
                                rbruckmann@shumaker.com

               PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise filed or

made with regard to the above-captioned cases and proceedings therein.




Error! Unknown document property name. 2
 Case 20-30149     Doc 134   Filed 02/26/20 Entered 02/26/20 08:22:54      Desc Main
                              Document     Page 3 of 3



                                      SHUMAKER, LOOP & KENDRICK, LLP
Dated: February 26, 2020
                                      By: /s/ David H. Conaway
                                      David H. Conaway (N.C. Bar No. 10648)
                                      Ronald D.P. Bruckmann (N.C. Bar No. 53693)
                                      101 S. Tryon Street, Suite 2200
                                      Charlotte, North Carolina 28280
                                      Telephone: (704) 375-0057
                                      Facsimile: (704) 332-1197

                                      Proposed Co-Counsel for the Official Committee
                                      of Unsecured Creditors


                                      PACHULSKI STANG ZIEHL & JONES LLP


                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Shirley S. Cho (CA Bar No. 192616)
                                      Jason Rosell (CA Bar 269126)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899 (Courier 19801)
                                      Telephone: 302-652-4100
                                      Facsimile: 302-652-4400
                                      E-mail: bsandler@pszjlaw.com
                                               scho@pszjlaw.com
                                               jrosell@pszjlaw.com


                                     Proposed Counsel for the Official Committee of
                                     Unsecured Creditors




Error! Unknown document property name. 3
